Citation Nr: 0711601	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-31 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease, lumbar spine, status 
post surgery (low back disability).

2.  Entitlement to an initial compensable evaluation for left 
shoulder dislocation (left shoulder disability).

3.  Entitlement to an initial compensable evaluation for 
hearing loss, left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran has an unverified period of active service from 
October 1980 to November 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland that, among other things, granted service 
connection for degenerative disc disease of the lumbar spine, 
evaluated as 10 percent disabling, and granted service 
connection for left shoulder disability location and left ear 
hearing loss, each evaluated as noncompensable.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In a statement dated in March 2004, the veteran indicated 
that he experiences thoracic and cervical pain secondary to 
his service-connected low back disability.  Because a claim 
for these conditions has not been developed or adjudicated by 
the RO, it is referred to the RO for appropriate action.

As the appeal regarding the evaluations of the veteran's 
conditions involves original claims, the Board has framed the 
issues as shown on the title page.  See Fenderson v. West, 12 
Vet. App. 119 (1999).
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.

Here, the Board notes that there have been significant 
changes in the pertinent rating criteria governing the 
veteran's back disability since his claim was filed in July 
2003.  This includes the criteria for evaluating diseases and 
injuries of the spine that were amended effective September 
26, 2003.  See 68 Fed Reg. 51454-51458 (August 27, 2003) 
(listing the new criteria under Diagnostic Codes 5235-5243).  

Where, as here, the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

In this case, the Board notes that the veteran and his 
representative have been notified of the criteria for 
lumbosacral strain under the prior Diagnostic Code 5295. The 
veteran, however, was not informed of the regulatory changes 
affecting the criteria for evaluating diseases and injuries 
of the spine that took place in September 2003, and the 
criteria for evaluating intervertebral disc syndrome, that 
took place in September 2002.  

In addition, the veteran has not been afforded a VA 
examination subsequent to these changes in order to ensure 
that the veteran's condition has been evaluated in light of 
both the previous and the revised criteria governing his 
condition.  

Based on the foregoing, the Board concludes that further 
development, in the form of a new VA examination and 
adjudication of the veteran's back claim under both the 
previous and revised diagnostic criteria applicable to his 
claim.  In addition, the Board notes, that in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court held that, in 
adjudicating the issue of entitlement to a higher rating for 
a musculoskeletal disability, VA must consider application of 
38 C.F.R. § 4.40 regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint, that those 
factors are not contemplated in the relevant rating criteria 
effective prior to September 2003, and that these factors can 
provide a basis for a higher schedular evaluation under the 
former criteria.  These factors therefore should be 
considered when re-examining the veteran.

In the statements submitted to the Board, the veteran also 
set forth arguments indicating that his service-connected 
conditions are worse than they were in August 2003 when he 
was previously examined by VA.  In this regard, the Board 
notes that the veteran, in a March 2004 statement indicated 
that he experiences chronic pain and parasthesia in both 
legs, back and buttocks because of his back condition.  And 
the veteran's representative contends, in December 2004 and 
March 2007 statements, that the veteran's conditions are 
worse than when previously rated, noting the daily parathesia 
in the veteran's legs, feet, back and buttocks, hearing loss 
at a level whether he cannot hear normal telephone 
conversations in his workplace with background noise, and 
left shoulder stiffness and pain.  Because the veteran and 
his representative have essentially alleged that the 
veteran's conditions have worsened, the Board concludes that 
this matter must be remanded for the veteran to undergo 
contemporaneous and thorough VA examinations for his service-
connected conditions.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

Prior to affording the veteran with new VA examinations, the 
veteran should be afforded an opportunity to submit any 
recent medical records or opinions pertinent to his claims 
that have not already been associated with the veteran's 
claims file.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Pursuant to the VCAA, VA must obtain outstanding VA and 
private records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. § 3.159(c) (2004).  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The reasoning 
of this case also applies to claims for increased ratings.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any information 
(medical or lay evidence), not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claims.  The 
letter should also specifically inform 
the veteran and his representative of 
which portion of the evidence is to be 
provided by the claimant and which part, 
if any, the RO will attempt to obtain on 
his behalf, and should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
addressed in this remand, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the 
veteran's claims file, that have treated 
him since service for his back, left 
shoulder and hearing loss since service.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination in order to 
determine the nature, extent, and 
severity of the veteran's orthopedic and 
neurologic impairment related to his 
service-connected back disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

(a) The examiner should identify and 
express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion 
and the presence or absence of muscle 
spasm, guarding or localized 
tenderness, and their effect upon gait 
and spinal contour) of the veteran's 
back disability.  The examiner should 
conduct all indicated tests and 
studies, to include X-rays and range 
of motion studies expressed in degrees 
and in relation to normal range of 
motion.  

(b) In rendering this opinion, the 
examiner should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination 
present in the low back.  To the 
extent possible, the examiner should 
express any functional loss in terms 
of additional degrees of limited 
motion.  The examiner should also 
specifically address whether there is 
muscle spasm on extreme forward 
bending; loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  And the examiner should 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

(c) If possible, the examiner should 
state whether the back disability has 
been productive of any incapacitating 
episodes, which are defined as periods 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration 
of those episodes.  

(d) With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome, to 
include reflex changes, characteristic 
pain, and muscle spasm, and express an 
opinion as to their severity.  Any 
peripheral nerve or nerves involved, 
resulting from the service-connected 
back disorder should be identified and 
described.  Any functional impairment 
of the extremities due to the disc 
disease should be identified.

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

4.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination in order to 
determine the nature, extent, and 
severity of the veteran's service-
connected left shoulder disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  All indicated 
testing should be accomplished.  The 
examiner should specifically address:

(a)  whether the veteran is left or 
right handed; 

(b) whether the veteran's left 
shoulder is ankylosed, and if so, 
whether the condition is productive of 
favorable ankylosis of the 
scapulohumeral articulation (abduction 
is possible to 60 degrees and the 
individual can reach his or her mouth 
and head), intermediate ankylosis 
(between favorable and unfavorable), 
or unfavorable ankylosis (abduction is 
limited to 25 degrees from the side);

(c)  whether there is limitation of 
motion of the arm at the shoulder, 
limitation of motion of the arm midway 
between the side and shoulder level, or 
limitation of the arm to 25 degrees 
from side; 

(d) whether there is  malunion of the 
humerus with moderate deformity, 
malunion of the humerus with marked 
deformity, recurrent dislocation of 
the humerus at the scapulohumeral 
joint with infrequent episodes and 
guarding of movement only at shoulder 
level, recurrent dislocation of the 
humerus at the scapulohumeral joint 
with frequent episodes and guarding of 
all arm movements, fibrous union of 
the humerus, nonunion (false flail 
joint) of the humerus, or loss of head 
(or flail joint);

(e)  whether there is malunion of the 
clavicle or scapula or nonunion of the 
clavicle or scapula without loose 
movement, or dislocation of the 
clavicle or scapula, or nonunion of 
the clavicle or scapula with loose 
movement. 

In rendering an opinion, the examiner 
should also fully describe any pain, 
weakened movement, excess fatigability, 
and incoordination present in the left 
shoulder.  And the examiner should 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

5.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination in order to 
determine the nature, extent, and 
severity of the veteran's service-
connected hearing loss.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  All indicated 
testing, including an audiological 
evaluation, should be accomplished.  The 
examiner should specifically address the 
auditory thresholds in frequencies 500, 
1000, 2000, 3000, and 4000 Hertz for each 
ear, and should address the veteran's 
speech recognition scores for each ear 
using the Maryland CNC Test.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a typewritten 
report. 

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again adjudicate the 
veteran's claims.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.  
If any action remains adverse to the 
veteran, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



